       Case 3:20-cr-02436-JLS Document 23 Filed 10/08/20 PageID.41 Page 1 of 1


 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 7
 8 UNITED STATES OF AMERICA,                       )   CASE NO.: 20CR2436-JLS
                                                   )
 9                 Plaintiff,                      )
                                                   )
10    v.                                           )   ORDER GRANTING JOINT
                                                   )   MOTION TO CONTINUE
11 JEFFREY ARENA,                                  )   MOTION HEARING
                                                   )
12                 Defendant.                      )
                                                   )
13                                                 )

14                                         ) cause appearing, IT IS HEREBY
           Pursuant to joint motion and good
15 ORDERED that the Motion Hearing/Trial Hearing set for October 23, 2020 at 1:30
16 p.m. is continued to December 4, 2020 at 1:30 p.m. Defendant shall file an
17 acknowledgement of the new hearing date by October 23, 2020.
18         For the reasons set forth in the joint motion, the Court finds that the ends of
19 justice will be served by granting the requested continuance, and these outweigh the
20 interests of the public and the defendant in a speedy trial. Thus, the Court finds that
21 time is excluded in the interests of justice and pursuant to 18 U.S.C. § 3161(h)(1)(D).
22         IT IS SO ORDERED.
23 Dated: October 8, 2020
24
25
26
27
28
